                Case 2:20-cr-00225-MTL Document 25 Filed 09/02/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America                         JUDGMENT IN A CRIMINAL CASE
                                                 (For Offenses Committed On or After November 1, 1987)
   v.
                                                 No. CR-20-00225-001-PHX-MTL
UCXtra Umbrella LLC
                                                 Edward F. Novak (Retained)
                                                 Attorney for Defendant



THE DEFENDANT ENTERED A PLEA OF guilty on 03/09/2020 to Counts 1 and 2 of the
Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §1347, Health Care Fraud, a Class
C Felony offense, as charged in Count 1 of the one Count Information, and Title 18, U.S.C. § 1957,
Monetary Transactions Derived from Unlawful Activity, a Class C felony offense, as charged in Count
2 of the Information.

                              CRIMINAL MONETARY PENALTIES

IT IS THE JUDGMENT OF THIS COURT THAT the defendant shall pay to the Clerk the
following criminal monetary penalties:

SPECIAL ASSESSMENT: $800.00               FINE: WAIVED             RESTITUTION: $12,500,000.00

The Court finds the organization does not have the ability to pay a fine and orders the fine waived.

Within one year of today’s date, the defendant shall pay restitution totaling $12,500,000.00 to the
victims as set forth in the spreadsheet at Doc. 22-3.

The defendant shall pay a special assessment of $800.00 which shall be due immediately.

The defendant shall pay a total of $12,500,800.00 in criminal monetary penalties, due immediately.

The Court hereby waives the imposition of interest and penalties on any unpaid balances.


THE COURT FINDS that the defendant has been sentenced in accordance with the terms of the plea
agreement and that they have waived their right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.
                          Case 2:20-cr-00225-MTL Document 25 Filed 09/02/20 Page 2 of 2

CR-20-00225-001-PHX-MTL                                                                                                           Page 2 of 2
USA vs. UCXtra Umbrella LLC


Date of Imposition of Sentence: Thursday, August 27, 2020

          Dated this 27th day of August, 2020.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                          to                                     at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-20-00225-001-PHX-MTL- UCXtra Umbrella LLC 8/27/2020 - 4:53 PM
